Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on August 15, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on August 15, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 2, 4–6, 9, 10, 12–14, and 17 are now amended.
Claims 3, 8, 11, and 16 are remain canceled.
Claims 1, 2, 4–7, 9, 10, 12–15, and 17 are pending in the application. 
Applicant’s arguments with respect to the Cohen reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7, 9, 15, and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0143798 A1 (“Sundelin”).
Claim 1
Sundelin discloses:
An operating method of an electronic apparatus, the method comprising: 
“Referring now to FIG. 1, an example method 100 for training user model data for triaging electronic communications is shown. In general, the method 100 may be implemented by a server-side process or a client-side process. Examples of a server-side process and client-side process are described below in connection with FIGS. 2–9.” Sundelin ¶ 17 (emphasis added). However, regardless of which side the process is implemented, an electronic device is used to implement the server- or client-side process. See Sundelin ¶¶ 56–58.
providing to a learning model, as training data, 
As shown in FIG. 1, a first training branch 130 and a second training branch 135 each provide respective sets of training data to a user model 160. See Sundelin FIG. 1 and ¶¶ 30, 33, and 37. As will be discussed below, the behaviors extracted by the modules in the first training branch 130 fall within the scope of the claimed “user response pattern information,” while the feedback extracted by the modules in the second training branch 135 fall within the scope of the claimed “classification information.”
user response pattern information comprising information based on user input indicating whether a user checks or deletes notification information about an advertisement when the advertisement is detected and notification information about the advertisement is output by the electronic apparatus, 
“Referring now to the first training branch 130, the first monitor module 140 is configured to monitor and acquire recipient behavior with respect to the item as retrieved by the collection module 105. Example recipient behavior includes . . . singular actions such as opening the e-mail message, deleting the e-mail message, and forwarding the e-mail message,” as well as “briefly scanning the e-mail message and then promptly deleting it, neglecting to access an e-mail message automatically filed to a folder via transport rule, and others.” Sundelin ¶ 31.
and classification information based on user input indicating whether an advertisement is one for which notification information is to be output by the electronic apparatus or for which output of notification information by the electronic apparatus is to be suspended, 
Meanwhile, “the second monitor module 150 is configured to monitor and acquire recipient feedback related to importance of the item as retrieved by the collection module 105. Example recipient feedback includes any form of explicit feedback from the recipient related to importance of the item,” including simply marking the item as “unimportant” or “important.” Sundelin ¶ 35; see also Sundelin ¶¶ 36 and 38. 
Notably, marking a message item as “important” is tantamount to telling the software that the item is one for which notification information—e.g., the “pop-up” Smart Toast in FIG. 9—is to be output via message environment 900, because “message environment 900 notifies a user of only those messages (i.e., e-mail message 725a) evaluated as ‘important.’” Sundelin ¶ 92. In contrast, notification of unimportant messages is suspended, because the user must manually access message environment 700 (i.e., a full email client) in order to view the unimportant messages (e.g., mail messages 725c–e of FIG. 7).
wherein the learning model applies a higher priority to the classification information than to the user response pattern information; 
“In some embodiments, the recipient-specific model data is updated differently based on information received via the first training branch 130 and the second training branch 135. For example, confidence associated with information received by the second training branch 135 can be assigned a greater confidence than information received by the first training branch 130. In this manner, information received by the second training branch 135 (i.e., explicit feedback) will have a greater impact on training the recipient-specific model data than information received by the first training branch 130 (i.e., implicit feedback).” Sundelin ¶ 40.
detecting a first advertisement occurring in an application installed on the electronic apparatus; 
Having trained the model via one or more first iterations of method 100, reference is made once again to method 100’s processing of a new item received via collection module 105 at the top of FIG. 1. “The collection module 105 is configured to retrieve electronic communication data intended for a recipient, such as an individual or group of individuals, from a process that manages the communication data. Electronic communication data is generally referred to as an item. An example item includes an e-mail message, a voicemail message, a calendar appointment, an SMS message, an IM message, an MMS message, a web update, a Facebook message, a twitter feed, an RSS feed, an electronic document, and others.” Sundelin ¶ 18. Each of the foregoing are “advertisements” at least because they call out for a person’s attention or provide a call to action.  
determining whether to output, or suspend output of, notification information about the detected first advertisement using the learning model; 
At steps 110–120, method 100 uses the model to score the importance of the new item, see Sundelin ¶¶ 23–24, and then determines whether the score crosses one or more thresholds to make a final judgement as to whether the item is important or unimportant. Sundelin ¶¶ 27–28. This judgement ultimately tells the client whether or not to output notification information about the new item, e.g., with “a notification feature that is configured to selectively provide new communication and/or content notifications based on communications deemed important” or “a quick view feature that allows a user to quickly view only most important communications,” among others. Sundelin ¶ 43.
and displaying, on a display of the electronic apparatus, the notification information notifying the user about the detected first advertisement, based on determining to output the notification information about the detected first advertisement.
“In example embodiments, the message environment 900 is exposed to a user upon receipt of a new e-mail message evaluated as important.” Sundelin ¶ 92. As another example, new e-mail messages evaluated as important may be displayed in a special “display pane 715,” separate from other emails. See Sundelin ¶¶ 85–86.
Claim 7
Sundelin discloses the method of claim 1, 
wherein the detecting of the first advertisement comprises receiving an advertisement occurring in an external apparatus connected to the electronic apparatus.
As shown in FIG. 4, client device 205 (i.e., the client device 205 that executes method 100 to retrieve an item at step 105) includes a plurality of software clients 405–420 that each access an external server in order to retrieve the items. See Sundelin ¶¶ 57–60.
Claims 9 and 15
Claims 9 and 15 recite an electronic apparatus configured to perform the same method as set forth in corresponding claims 1 and 7, and are therefore rejected according to the same findings and rationale as set forth above for those claims. To the extent that these claims further require the method to be implemented on an electronic apparatus comprising a memory storing one or more instructions and a processor configured to execute the one or more instructions stored in the memory, Sundelin likewise discloses the same implementation. See Sundelin ¶ 3.
Claim 17
Sundelin discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing the operating method of claim 1 on a computer. See Sundelin ¶ 4.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 2, 4–6, 10, and 12–14 are rejected under 35 U.S.C. § 103 as being unpatentable over Sundelin as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication No. 2008/0270560 A1 (“Tysowski”).
Claim 2
Sundelin teaches the method claim 1, further comprising: 
storing the detected first advertisement in a notification output list based on determining to output the notification information about the detected first advertisement; 
As shown in FIG. 7, items deemed sufficiently important are presented in a display pane 715, Sundelin ¶¶ 85–86, or even a separate pop-up message as shown in FIG. 9. Sundelin ¶¶ 91–92.
and storing the detected first advertisement in a notification pending list 
All messages, including those deemed unimportant, are displayed in a list pane 710. Sundelin ¶ 84. Moreover, a “store module 125 is generally configured to store the recipient-specific model data retrieved by the acquire module 115, and the one or more predictions generated by the implementation module 120.” Sundelin ¶ 29.
The Applicant recently narrowed the scope claim 2 with an amendment, such that storing the detected first advertisement in the pending list is “based on” determining to suspend output of the notification information, rather than merely storing it there “when” determining to suspend output. Much like the previously-cited Cohen reference, Sundelin does not appear to explicitly store items in a pending list “based on” determining to suspend output of the notification information; it simply stores the item data and its prediction data in a list. See Sundelin ¶¶ 29 and 84.
Tysowski, however, teaches a method comprising:
storing the detected first advertisement in a notification output list based on determining to output the notification information about the detected first advertisement; 
As shown in FIG. 4a, “messages that have a stored priority value above a certain threshold, or equal to or greater than a certain threshold, are considered to be the "prioritized" messages to be listed in the prioritized message listing displayed in the priority viewport 210.” Tysowski ¶ 50.
and storing the detected first advertisement in a notification pending list based on determining to suspend output of the notification information about the detected first advertisement.  
“As can be seen in FIG. 4a, the priority viewport 210 shares space on the display 422 with a non-prioritized message viewport 240. In the preferred embodiment, the non-prioritized message viewport 240 displays non-prioritized messages in a similar order as the priority viewport 210.” Tysowski ¶ 51. “Thus, all messages having at least a certain priority level are displayed in the priority viewport 210 only, separate and apart from all non-prioritized messages.” Tysowski ¶ 50.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Sundelin by storing its respectively classified items in separate lists, as taught by Tysowski. One would have been motivated to improve Sundelin with Tysowski because the separate lists “reduce[] the likelihood that the user will miss reading a message determined to be important or of high priority.” Tysowski ¶ 6.
Claim 4
Sundelin and Tysowski teach the method of claim 2, further comprising: 
displaying the notification pending list; 
All messages, including those deemed unimportant, are displayed in a list pane 710. Sundelin ¶ 84.
receiving an input for checking an advertisement included in the notification pending list; 
Within the first training branch 130, “the first monitor module 140 is configured to monitor and acquire recipient behavior with respect to the item as retrieved by the collection module 105. Example recipient behavior includes . . . singular actions such as opening the e-mail message”, as well as “briefly scanning the e-mail message and then promptly deleting it.” Sundelin ¶ 31.
and training the learning model using, as part of the training data, the checked advertisement and user response pattern information of checked advertisements included in the notification pending list.  
“[T]he first monitor module 140 forwards acquired recipient behavior to the first extraction module 145,” which performs some further analysis, and then “subsequently forwards the behavior verification data to an update module 160.” Sundelin ¶¶ 32–33.
Claim 5
Sundelin and Tysowski teach the method of claim 2, further comprising: 
displaying the notification output list; 
“In example embodiments, the message environment 900 is exposed to a user upon receipt of a new e-mail message evaluated as important.” Sundelin ¶ 92. As another example, new e-mail messages evaluated as important may be displayed in a special “display pane 715,” separate from other emails. See Sundelin ¶¶ 85–86.
receiving an input for deleting an advertisement included in the notification output list; 
“Referring now to the second training branch 135, the second monitor module 150 is configured to monitor and acquire recipient feedback related to importance of the item as retrieved by the collection module 105,” including “recipient correction of predicted item importance generated by the implementation module 120, such as marking the e-mail message as unimportant when the implementation module 120 has incorrectly flagged the e-mail message as important.” Sundelin ¶ 35.
and training the learning model using, as part of the training data, the deleted advertisement and user response pattern information of deleted advertisements comprised in the notification output list.  
In response, “the second monitor module 150 forwards acquired recipient feedback to the second extraction module 155,” which, after performing further analysis, “subsequently forwards the feedback verification data to the update module 160.” Sundelin ¶¶ 37–38. 
Claim 6
Sundelin and Tysowski teach the method of claim 2, further comprising: 
displaying the notification output list and the notification pending list; 
“In example embodiments, the message environment 700 includes . . . a list pane 710, and a display pane 715.” Sundelin ¶ 84.
receiving an input for selecting an advertisement from the displayed notification output list or the displayed notification pending list; 
“The user module 800 additionally is configured to expose a manual adjustment button 810 that permits the user to change importance of an item from important to unimportant if desired.” Sundelin ¶ 89.
and training the learning model using, as part of the training data, the selected advertisement and the list in which the selected advertisement is stored.  
“In example embodiments, such active feedback to update item classification of that item as well as associated user model data and can further take the active feedback that into account when classifying new items or reclassifying existing items.” Sundelin ¶ 89.
Apart from the training, Sundelin does not appear to further describe “changing a list in which the selected advertisement is to be stored” and storing it therein as further consequences of receiving the input to change lists. The Examiner respectfully submits that the foregoing is inherent to Sundelin, if not at least suggested by Sundelin’s disclosure of the foregoing input both changing the importance designation of an item taken in conjunction with Sundelin’s general teaching of displaying differently classified items in different lists.
Nevertheless, Tysowski further teaches a method comprising: 
displaying the notification output list and the notification pending list; 
“As can be seen in FIG. 4a, the priority viewport 210 shares space on the display 422 with a non-prioritized message viewport 240.” Tysowski ¶ 51.
receiving an input for selecting an advertisement from the displayed notification output list or the displayed notification pending list; 
“In FIG. 7a, the ‘edit’ command has been invoked, resulting in an overlay menu of options 270 to alter the priority level of the displayed message. In an alternate embodiment, the overlay menu of options 270 may be automatically displayed to the user when the user attempts to close the message display 260, 265.” Tysowski ¶ 53.
changing a list in which the selected advertisement is to be stored; 
“If the option ‘Set to Normal’ is selected, the priority level of the displayed message is edited to the ‘normal’ level; in this embodiment, this results in the demotion of the message to a non-prioritized message, to be displayed in the non-priority viewport 240.” Tysowski ¶ 53.
storing the selected advertisement in the changed list; 
“As can be seen in FIG. 7b, which may be considered to be a screen displayed subsequent to FIG. 4b, this has occurred; the listing of message 232 now appears in the non-priority viewport 240.” Tysowski ¶ 53.
Claims 10 and 12–14
Claims 10 and 12–14 are directed to a computer that performs substantially the same method as set forth in corresponding claims 2 and 4–6, and are therefore rejected according to the same findings and rationale as provided above for those claims. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176